Citation Nr: 9904360	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the low back, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel

INTRODUCTION

The veteran had active service from July 1969 to August 1970.  
In a September 1971 rating decision, service connection for 
scar of the lower back was granted and a noncompensable 
rating was assigned.  In a December 1974 rating decision, a 
20 percent evaluation was assigned for the veteran's 
residuals of a shell fragment wound of the lower back, 
previously listed as scar.  In a March 1981 rating decision, 
service connection for PTSD was granted and a 10 percent 
rating was assigned, which was increased to 30 percent in a 
June 1991 rating decision.  This appeal arises from a 
September 1994 rating decision of the Newark, New Jersey 
Regional Office (RO), which continued the 30 percent rating 
for the veteran's service connected PTSD and the 20 percent 
rating for his service connected residuals of a shell 
fragment wound of the low back.  In a May 1998 rating 
decision, the RO assigned a 70 percent rating for PTSD and a 
40 percent rating for residuals of a shell fragment wound of 
the low back.  

The Board of Veterans' Appeals (Board) notes that the case 
was remanded to the RO in December 1997 to afford the veteran 
a Travel Board hearing.  The veteran was scheduled for a 
hearing before a Member of the Board at the RO on October 23, 
1998 but he failed to appear for the hearing.  By letter in 
October 1998, the RO notified him that as he failed to show, 
his appeal was being certified to the Board for disposition.  
The RO also informed the veteran of the opportunity to submit 
additional evidence concerning his appeal.  The veteran has 
not responded to this letter regarding his failure to show 
for the hearing, and he has not submitted any additional 
evidence.  Thus, the Board will proceed with appellate 
consideration of the issues.  The issue of an increased 
rating for the veteran's residuals of a shell fragment wound 
of the low back is the subject of the remand appended to the 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The symptoms of the veteran's PTSD produce total social 
and industrial inadaptability.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 
4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 (as in effect 
prior to November 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By rating action of June 1991, the RO assigned a 30 percent 
evaluation for the veteran's service connected PTSD, under 
Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  This action was based on a 
May 1991 VA examination which showed a diagnosis of PTSD, 
moderately severe.  It was noted on the examination report 
that the veteran had last worked in December 1990 as a 
construction carpenter for six months; that he received 
treatment from a private doctor once a week for complaints of 
nightmares, sleeplessness, flashbacks, and nervousness; and 
that he was short-tempered and violent at times as evidenced 
by his losing two jobs because he punched the boss.   

By rating action of July 1993, the RO confirmed a 30 percent 
evaluation for the veteran's service connected PTSD, based on 
a June 1993 VA examination which showed a diagnosis of PTSD.  
It was noted on the examination report that the veteran 
complained that his nerves were "shot", that he could not 
concentrate, and that he could not control his emotions.  He 
described having lost two jobs because he became violent with 
others.  The examiner noted that the veteran's employment has 
continued to be very intermittent and very much limited by 
his symptoms.  

On a March 1994 claim, the veteran indicated that his service 
connected PTSD was growing progressively worse and that he 
received outpatient treatment at the VA's mental hygiene 
clinic.  He stated that he lost his job as a carpenter in 
February 1994 due to problems in relating to his supervisor.  

In June 1994, VA outpatient records dated from June 1991 to 
May 1994 were received.  The records show treatment in the 
mental hygiene clinic for anxiety, depression, nightmares, 
poor sleep, and poor concentration.  

On an October 1994 statement, the veteran indicated that he 
had severe problems with authority due to PTSD and that he 
has attended weekly therapy sessions for years.  He noted 
that he had nightmares and night sweats and that when he woke 
up at night he thought he was back in Vietnam.  

On VA examination in November 1994, the veteran described 
sleep difficulties and loss of appetite, interest, pleasure, 
and energy.  He was noted to be chronically anxious and 
hypervigilant, experiencing frequent panic attacks.  Since 
obtaining sobriety, the veteran had felt somewhat more stable 
although he still was greatly troubled by his PTSD 
symptomatology.  He indicated that he was not presently 
employed and that his previous employment consisted of 
working in carpentry from May to December 1990 and from July 
1993 to February 1994.  He indicated that there were medical 
and psychological reasons for time lost from work.  It was 
noted that the veteran's job history had been "thoroughly 
chaotic" with his longest job being about one year in 
duration.  The veteran reported that he got into fights and 
into arguments with his foremen, resulting in his being 
fired.  On mental status examination, the veteran was alert, 
cooperative, and oriented times three.  He exhibited 
considerable psychomotor agitation during the examination, 
sobbing while relating the story of his injuries from a land 
mine.  His mood was depressed and anxious, and his affect was 
restricted.  His speech was uniformly goal-oriented and 
productive with no evidence of loosening of associations.  
There was persecutory and delusional ideation of a vague 
nature.  There was no evidence of hallucinations or suicidal 
or homicidal ideation, and his sensorium was grossly intact.  
The diagnosis was severe PTSD.

On VA examination in January 1997, the veteran complained of 
insomnia, depression, fits of rage, and irritability.  He was 
disappointed in his condition in that he had not been able to 
hold a job for a period longer than three weeks.  He reported 
that although sometimes he was able to find a job as a 
carpenter he was unable to take orders and he quit after 
three weeks.  He reported that in the previous month he had a 
violent outburst against another individual on the job, 
resulting in the loss of his job.  It was noted that the 
veteran never felt close to his wife, perhaps feeling more 
comfortable with a couple of friends who were former Marines.  
The veteran was noted to be sloppily dressed, very tense and 
nervous, and depressed.  He was unable to hold eye contact, 
always looking down or away.  He responded with short and 
answers with the greatest of tension.  His hands, legs, and 
voice were either shaking or had a shaky quality.  The 
veteran was oriented in all three spheres and his 
concentration was reasonable.  His serial sevens were done 
slowly with two mistakes.  He did not report any auditory or 
visual hallucinations.  The veteran was believed to be able 
to manage his funds and was considered competent for handling 
financial matters.  The diagnosis was PTSD, severe, with a 
global assessment of functioning (GAF) scale score on his 
emotional condition of 60.

On VA examination in December 1997, it was noted that the 
veteran only had temporary work at a drug store using his 
carpentry skills to install shelves but that the job lasted 
for only two months.  He was currently unemployed.  It was 
noted that the veteran had a history of only brief carpentry 
jobs, none of them lasting any more than one year, and that 
he lost jobs due to his difficulty with startle reactions or 
with emotional outbursts.  He was not taking any psychiatric 
medications.  The veteran reported that his marital 
relationship was satisfactory.  It was noted that he always 
had disturbed sleep and that he became anxious if he saw 
television programs with combat or violent interactions.  
During the examination, the veteran became upset while 
describing a particularly traumatic event in service.  He was 
highly anxious during the interview, and he expressed 
resentment at having to recall his bad memories.  The veteran 
indicated that his emotional state was not improved ever 
since he stopped abusing substances.  The diagnosis was PTSD 
of moderate degree with a GAF scale score of 35, indicating 
major impairment occupationally, socially, and in his mood.  
The examiner stated that the veteran clearly has had a number 
of symptoms over the years since his traumatic events in 
service with regard to nightmares, violent reactions to 
people, hypervigilance, startle reactions, depression, social 
isolation, and inability to sustain any jobs for a consistent 
period of time.  

On VA examination in March 1998, the examiner concurred with 
the December 1997 examination and diagnosis.  He, too, 
diagnosed the veteran with PTSD, but in contrast to the 1997 
examiner he considered the veteran's PTSD to be severe (Axis 
I).  The psychosocial stressors were described as extreme to 
catastrophic, i.e., exposure to life-threatening combat 
situations, being physically close to Marines dead or dying, 
and being injured by a mine explosion (Axis IV).  The GAF 
scale score was 35.  


II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed with regard to the veteran's 
claim and that no further assistance is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a disability must be viewed in relation to its whole 
history, the present level of disability is of primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. §§ 4.129 and 4.130 (1994) provide that social and 
industrial inadaptability are the basic criteria for rating 
mental disorders.  Social integration is one of the best 
evidences of mental health and reflects the ability to 
establish (together with the desire to establish) healthy and 
effective interpersonal relationships.  However, in 
evaluating impairment, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129 (1994).  In evaluating psychiatric 
disabilities, the severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and a decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be underevaluated, nor must a veteran's 
condition be overevaluated on the basis of a poor record not 
supported by the psychiatric picture.  38 C.F.R. § 4.130 
(1994).

The veteran's PTSD was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, by the RO in the September 1994 rating 
decision, when a 30 percent evaluation was confirmed.  At 
that time, Code 9411 provided that a 30 percent evaluation 
for PTSD was to be assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was to be assigned when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired and that by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was to be assigned when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistency that there was severe impairment in 
the ability to obtain or retain employment.  Lastly, the 
schedular criteria provided that a 100 percent evaluation for 
PTSD was warranted where the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; or where there was 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the individual was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1994).  

In a May 1998 rating decision, the RO assigned a 70 percent 
evaluation for the veteran's PTSD on the basis of revised 
schedular criteria for rating psychiatric disabilities, 
effective November 7, 1996.  The United States Court of 
Veterans Appeals (Court) has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do 
otherwise, and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The revised regulations are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

38 C.F.R. § 4.130, Diagnostic Codes 9411 (Effective November 
7, 1996).  

The Board also notes that, under the new regulations when 
evaluating mental disorders, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission should be considered.  An evaluation is assigned 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126 (1998).  

The evidence of record consists of VA outpatient records and 
examinations showing treatment and a diagnosis of PTSD.  The 
record shows that the veteran has received treatment at the 
VA for various PTSD symptoms such as anxiety, depression, 
nightmares, and difficulty in sleeping and concentrating.  
There are four VA examination reports of record, dated in 
December 1994, January 1997, December 1997, and March 1998, 
which describe the veteran's complaints of anxiety, insomnia, 
depression, irritability, and fits of rage.  His anxiety was 
readily apparent during the interviews, and he became 
emotionally upset while relating traumatic events from 
service.  In January 1997, it was noted that the veteran 
never felt close to his wife, instead feeling more 
comfortable with some former Marine friends, and in December 
1997 the veteran indicated that his marital relationship was 
satisfactory.  The veteran's work history was noted to be 
inconsistent.  The VA examiner in 1994 noted the veteran's 
job history to be "thoroughly chaotic" because he could not 
hold a job longer than a year's duration.  The veteran was 
largely unemployed as a carpenter, having worked a seven-
month period in 1990, a seven-month period from 1993 to 1994, 
and a temporary two month job in 1997.  The veteran lost jobs 
on account of his violent outbursts against others on the 
job.  The January 1997 VA examiner gave the veteran a GAF 
scale score of 60 to represent his "emotional condition", 
after not having reviewed the claims folder.  However, a 
subsequent VA examiner in December 1997 gave the veteran a 
GAF score of 35 to represent major impairment occupationally, 
socially, and in mood, after he reviewed the claims folder 
and examined the veteran.  The examiner also commented that 
due to traumatic events in service the veteran experienced 
over the years nightmares, violent reactions to people, 
hypervigilance, startle reactions, depression, social 
isolation, and an inability to sustain any jobs for a 
consistent period of time.  The 1998 VA examiner agreed with 
the previous assessment and the GAF score of 35; however, he 
considered the veteran's PTSD to be severe in degree versus 
moderate as rated by the December 1997 examiner.  

As detailed above, as the regulations changed during the 
pendency of the appeal, the version most favorable to the 
veteran will apply.  Under the old regulations, an increased 
rating is warranted if the veteran's symptomatology produced 
total social and industrial inadaptability (100 percent).  
Under the new regulations, an increased rating is warranted 
if the veteran had total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform daily 
living activities, disorientation to time or place, and 
memory loss (100 percent).  After consideration of all of the 
evidence of record, the Board concludes that the old 
regulations are more favorable to the veteran's appeal and 
will be applied in the instant case.  

It is apparent from the record that the VA examinations of 
the veteran in 1994, 1997, and 1998 show that he would not be 
able to maintain employment due to the severity of his PTSD 
symptomatology.  Although he has been able to obtain a few 
jobs working in carpentry since 1990, the record shows that 
he was unable to sustain such employment for more than seven 
months due to violent outbursts which a VA examiner has 
attributed to his PTSD.  In fact, the record shows that the 
veteran has not been employed for more than two months ever 
since he lost his job in February 1994, just prior to filing 
his present claim for an increased rating for PTSD.  His 
employment in recent years has been marginal at best 
according to the evidence.  In regard to his social life, it 
appears that the veteran has some friends who are former 
Marines, and he most recently described his marital 
relationship as satisfactory.  Nevertheless, the record shows 
that the veteran has severe problems with authority and with 
fellow workers on the job due to his PTSD, as evidenced by 
his inability to maintain his employment due to violent 
outbursts with others.  

As detailed above, there are three criteria listed in 
Diagnostic Code 9411 for the assessment of a claim for a 100 
percent rating for PTSD.  In Johnson v. Brown, 7 Vet. App. 
95, 99 (1994), the Court concluded that in the event the 
Board determines that any one of the three independent 
criteria has been met, then a 100 percent rating should be 
assigned.  After reviewing the complete record, the Board 
concludes that the veteran's PTSD symptomatology is of such 
extent, severity, depth, and persistence that it is 
productive of total industrial inadaptability so as to 
warrant a 100 percent rating under Code 9411.  Clearly, there 
are varying opinions as to the severity of the veteran's 
psychiatric disability, to include moderate and severe.  
However, in view of the two most recent GAF scores of 35 on 
examination and the opinion by a VA examiner that the veteran 
was unable to sustain any jobs for a consistent period of 
time, it would appear that the evidence is at least in 
equipoise as to whether the psychiatric disability is 
productive of severe or total industrial inadaptability.  
Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's PTSD is productive of total 
social and industrial impairment under the old regulations.  


ORDER

Entitlement to a rating of 100 percent for the veteran's PTSD 
is granted, subject to regulations governing awards of 
monetary benefits.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In light of the Court's 
holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary concern in 
a claim for an increased rating, the Board requests 
evidentiary development to ensure that all pertinent up-to-
date clinical evidence is obtained regarding the veteran's 
claim.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The veteran contends that an 
increased rating is warranted for his low back disability as 
a residual of a shell fragment wound.  At his most recent VA 
examination in December 1997, it was noted that the veteran 
had low back pain and stiffness as a result of his service 
injury, which led to a laminectomy of the lumbosacral spine.  
It was noted that the veteran continued to have low back pain 
and stiffness, which also radiated into his legs.  He 
complained that bending, lifting, prolonged sitting, 
standing, and climbing were getting progressively more 
difficult.  The diagnoses included chronic, recurrent 
lumbosacral strain, degenerative joint disease of the lumbar 
spine, post-operative laminectomy of the lumbar spine with 
marked decrease in range of motion and pain radiating into 
both legs, and sciatica.  The examiner stated that the 
injuries to the lumbar spine showed weakened movement, 
increased fatigability, and decreased range of motion, and 
that during flare-ups the veteran's pain was increased and 
range of motion was decreased.  

In evaluating the veteran's low back disability in May 1998, 
the RO took into account functional disability due to pain 
and weakness as mandated by 38 C.F.R. §§ 4.40 and 4.45, and 
increased the service connected low back rating from 20 
percent to 40 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which is the highest rating permitted under that 
code.  Evidently, the RO was following the holding in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), wherein it 
was indicated that it was essential that the rating 
examination adequately portray the functional loss resulting 
from service connected disability.  In that decision, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  In evaluating the veteran's low 
back disability in May 1998, the RO failed to consider the 
potential applicability of Diagnostic Code 5293, which 
provides a maximum rating of 60 percent for pronounced 
intervertebral disc syndrome.  Moreover, the medical evidence 
of record shows that on the December 1997 VA examination the 
examiner failed to comment with regard to any additional 
range of motion loss due to pain on use of the low back.  In 
view of the foregoing, the veteran should be afforded a VA 
examination to clarify the nature and severity of his service 
connected low back disability, which takes into consideration 
the case of DeLuca v. Brown concerning functional loss due to 
pain on use.  The RO should also consider the potential 
applicability of Diagnostic Code 5293 when evaluating the 
veteran's disability.  

Additionally, the Board notes that the RO has recognized the 
New Jersey Department of Military and Veterans' Affairs as 
the veteran's representative in the instant appeal.  Of 
record is his signed VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, dated in 
October 1994.  Although the representative has been issued a 
copy of his statement of the case issued in July 1995 and a 
copy of the supplemental statement of the case issued in May 
1998, it has apparently not been offered the opportunity to 
submit an argument in the form of VA Form 646 on behalf of 
the veteran in this appeal.  

Finally, as noted in the December 1997 Board remand, the RO 
in a July 1995 rating decision denied the veteran's claim for 
service connection for residuals of a head injury with 
headaches, hearing loss, and tinnitus, and claims for an 
increased rating for residuals of shell fragment wounds of 
the left leg with peroneal nerve paralysis, left thigh and 
knee, right leg, right thigh, left buttock, right upper arm, 
and left upper arm.  In a July 1995 statement, the veteran 
apparently expressed his disagreement with the rating 
decision of the RO; however, the RO did not thereafter issue 
a statement of the case (SOC) as to the issues.  At present, 
the RO still has not addressed these issues in a SOC.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers where he has 
received treatment for his service 
connected back disability since the most 
recent VA examination in March 1998.  
After receiving this information and any 
necessary releases, the RO should contact 
the named health care providers and 
request copies of all medical records of 
treatment relating to the veteran's back 
disability since the March 1998 VA 
examination, which have not already been 
obtained.  All records obtained should be 
associated with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
and neurology in order to determine the 
nature and severity of his service 
connected residuals of a shell fragment 
wound to the low back.  The claims folder 
must be reviewed by the examiner prior to 
conducting the examination so that 
pertinent aspects of the veteran's record 
may be reviewed.  All indicated special 
tests and studies should be conducted, to 
include range of motion studies.  The 
examination report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's low back disability 
attributable to a shell fragment wound, 
to include the extent of any loss of 
motion.  Complete clinical findings 
adequate to evaluate the veteran's 
disability under DC 5293 should be 
provided.  In particular, the examiner 
should be asked to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  The examiner should indicate 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for residuals of a shell 
fragment wound of the low back, taking 
into consideration the potential 
applicability of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, and if the 
decision remains adverse to the veteran, 
provide him and his representative with 
a supplemental statement of the case and 
the applicable time to respond.  The RO 
must also provide the veteran and his 
representative with a statement of the 
case concerning the issues of 
entitlement to service connection for 
residuals of a head injury with 
headaches, hearing loss, and tinnitus, 
and to an increased rating for residuals 
of shell fragment wounds of the left leg 
with peroneal nerve paralysis, left 
thigh and knee, right leg, right thigh, 
left buttock, right upper arm, and left 
upper arm.  The statement of the case 
should contain a recitation of pertinent 
evidence and laws and regulations 
regarding these claims, and the veteran 
and his representative should be 
afforded the applicable time to respond. 

4.  Next, the RO should afford the 
veteran's representative, the New Jersey 
Department of Military and Veterans' 
Affairs, the opportunity to review the 
claims folder and submit an argument in 
the form of VA Form 646, Statement of 
Accredited Representation in Appealed 
Case, on behalf of the veteran in the 
instant case. 

5.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration of the issue of 
an increased rating for residuals of a 
shell fragment wound of the low back, if 
appropriate.  As for the issues of 
entitlement to service connection for 
residuals of a head injury with 
headaches, hearing loss, and tinnitus, 
and to an increased rating for residuals 
of shell fragment wounds of the left leg 
with peroneal nerve paralysis, left thigh 
and knee, right leg, right thigh, left 
buttock, right upper arm, and left upper 
arm, the case should be returned to the 
Board for further appellate consideration 
only if the veteran has perfected his 
appeal with a timely filed substantive 
appeal on those issues.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 18 -


